Citation Nr: 0704825	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to restoration of a 100 percent disability 
rating for status post radical prostatectomy for prostate 
cancer.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967, from August 1973 to August 1977, and from 
October 1978 to December 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a March 2003 rating decision, the RO reduced the rating 
for the veteran's service-connected status post radical 
prostatectomy for prostate cancer from 100 to 40 percent.  

In a June 2003 rating decision, the RO reopened a previously 
denied claim of service connection for a back disability, but 
denied the claim on the merits.  Also in the June 2003 rating 
decision, the RO denied a total rating based on individual 
unemployability due to service-connected disabilities.  

With respect to the claim of service connection for a back 
disability, the Board notes under 38 U.S.C.A. §§ 5108 and 
7104(b), when there has been a prior final denial of a claim, 
the Board is obligated to address the issue of whether new 
and material evidence has been submitted prior to addressing 
the merits of the new claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In this case, however, the Board finds that consideration of 
the claim of service connection for a back disability on the 
merits is appropriate, as there has never been a prior final 
denial of this issue.  Specifically, a review of the record 
shows that the RO previously denied service connection for a 
back disability in an August 2000 rating decision on the 
basis that the claim was not well-grounded.
In November 2000, however, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted which, among other things, made 
provision for the readjudication of claims that were denied 
as not well grounded between July 14, 1999, and November 9, 
2000, provided that a request for readjudication was filed by 
the veteran, or a motion was made by the Secretary, on or 
before November 9, 2002.  See VCAA, § 7(b), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  If such a claim were 
readjudicated, the prior decision was to be treated as though 
it had never been made.  See also VAOPGCPREC 3-2001 (Jan. 22, 
2001); VBA Fast Letter 00-87 (Nov. 17, 2000).

In this case, the record shows that following the unappealed 
August 2000 RO decision, the veteran submitted another claim 
of service connection for a back disability in July 2002, 
prior to expiration of the above-referenced readjudication 
period.  For these reasons, the Board finds that the June 
2003 rating decision on appeal is more properly considered a 
readjudication of the veteran's previous claim under the 
VCAA.  Lacking a prior final denial of this claim, therefore, 
the Board finds that there is no need for new and material 
evidence to "reopen" it.  Thus, the issue on appeal is as 
characterized on the cover page of this decision.  

As set forth in more detail below, a remand is required with 
respect to the claims of service connection for a back 
disability and a total rating based on individual 
unemployability due to service-connected disabilities.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a December 2001 letter, the RO notified the veteran of 
a proposed reduction in the rating for his service-connected 
status post radical prostatectomy for prostate cancer; he was 
advised of his right to submit additional evidence and 
request a predetermination hearing.

2.  A March 2003 rating decision reduced the rating for the 
veteran's service-connected status post radical prostatectomy 
for prostate cancer from 100 to 40 percent, effective July 1, 
2003.

3.  At the time of the March 2003 rating decision, the 100 
percent rating for the veteran's service-connected status 
post radical prostatectomy for prostate cancer had been in 
effect for less than five years.

4.  The veteran underwent a radical prostatectomy for 
prostate cancer in June 2000; since his surgery, there has 
been no recurrence of cancer or metastasis.

5.  The veteran's service-connected status post radical 
prostatectomy for prostate cancer is manifested by impotence 
without penile deformity, as well as urinary incontinence 
requiring the use of absorbent material, which must be 
changed twice daily.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
status post radical prostatectomy for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Codes 
7522, 7528 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, the RO sent the veteran a letter in December 
2001, explaining the proposed reduction in VA benefits for 
his service-connected residuals of prostate cancer.  The 
letter, along with an enclosed December 2001 rating decision, 
explained that the RO proposed to reduce the veteran's 
disability rating based on evidence from the veteran's most 
recent VA medical examination.  The December 2001 letter 
notified the veteran that he could "submit medical or other 
evidence to show that we should not make this change."  The 
letter advised the veteran that "[t]he best type of evidence 
to submit is a statement from a physician who recently 
treated or examined you" and that "[i]t should include 
detailed findings about the condition(s)."  See December 
2001 letter, page 1.  The Board therefore finds that the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim, the evidence to be provided by 
him, and the fact that no additional evidence was to be 
provided by VA.

In the December 2001 letter, the RO informed the veteran that 
he could himself submit any evidence that was not of record.  
This request was unlimited; that is, it can reasonably be 
read to encompass any and all evidence in the veteran's 
possession.  That letter thus complied with the requirement 
of 38 C.F.R. § 3.159(b)(1) to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim because the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by VA.

The Board acknowledges that the December 2001 letter 
discussed above does not specifically satisfy the additional 
requirements delineated by the Court in Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).

In summary, based on the facts of this case, the Board finds 
that "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  The veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claims.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded two VA medical 
examinations in connection with this appeal.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  



Background

A review of the record shows that in June 2000, the veteran 
submitted a claim of service connection for prostate cancer.  
He indicated that he had been diagnosed as having the 
condition in May 2000, and felt it was secondary to his 
exposure to Agent Orange in Vietnam.  

In support of his claim, the veteran submitted private 
clinical records showing that in May 2000, he underwent a 
transrectal ultrasound with biopsies of the prostate, for 
evaluation of an elevated PSA level of 6.3.  The results of 
the studies revealed adenocarcinoma of the prostate.  The 
following month, the veteran underwent a radical 
prostatectomy.  

In an August 2000 rating decision, the RO granted service 
connection for prostate cancer, and assigned an initial 100 
percent rating, effective June 27, 2000, the date of receipt 
of his claim.  The veteran was advised that a VA medical 
examination would be scheduled in the future to determine his 
residual disability, following treatment for cancer.  

In July 2001, the veteran underwent VA medical examination to 
determine the severity of his service-connected prostate 
cancer residuals.  The examiner indicated that he had no 
pathology reports or PSA results to review, so could not 
comment on whether the veteran required additional treatment 
for prostate cancer.  The veteran indicated that he believed 
that his last PSA test revealed either 0.5 or 0.05, but he 
was unsure.  With respect to current symptoms, the veteran 
reported mild stress urgency since surgery and indicated that 
he wore one brief-type pad a day for possible leakage.  The 
examiner described the veteran's incontinence as mild.  The 
veteran also reported post-surgery impotency.  The examiner 
indicated that this condition was most likely permanent.  The 
diagnoses included prostate carcinoma, status post radical 
prostatectomy, impotency, and complete loss of use of a 
creative organ.  

In a December 2001 rating decision, the RO proposed to reduce 
the rating for the veteran's prostate cancer from 100 to 20 
percent.  In a December 2001 letter, the RO advised the 
veteran of the proposed reduction and offered him the 
opportunity to submit evidence and argument, and to request a 
hearing.

In response to the RO's letter, the veteran submitted medical 
evidence from his private physician showing that since his 
June 2000 radical retropubic prostatectomy, the veteran had 
recovered well, but for some trouble with urinary urgency and 
incontinence.  His PSA readings were less than 0.1, ranging 
from .03 to .06.  

At a VA medical examination in October 2002, the examiner 
noted that the veteran's PSA level was .04.  He had been 
doing quite well since his surgery, but for urinary 
incontinence and impotence.  The veteran reported that he 
used one to two pads daily, had frequency during the day, and 
nocturia times two.  The diagnoses included adenocarcinoma of 
the prostate, status post prostatectomy, with residuals to 
include incontinence and impotence.  

At a February 2003 hearing, the veteran testified that he was 
voiding frequently and changed his pads twice daily.  He also 
indicated that he suffered from impotence.  The veteran 
indicated that he currently had no active cancer.

In a March 2003 rating decision, the RO reduced the 
disability rating for the veteran's service-connected 
prostate disability from 100 to 40 percent, effective July 1, 
2003, more than 60 days following the date of notification to 
the veteran of the reduction.  In its rating decision, the RO 
noted that in light of the evidence showing no recurrence of 
cancer, the veteran's residuals were now ratable as voiding 
dysfunction under Diagnostic Code 7527.  The RO assigned a 40 
percent rating for those residuals.  In addition, the RO 
assigned a separate zero percent rating for impotence, 
pursuant to Diagnostic Code 7522.  

The veteran appealed the RO's decision.  In his substantive 
appeal, he argued that while it was true that he used no more 
than 4 absorbent pads daily, his entire life had nonetheless 
been changed.  He indicated that incontinence was only part 
of the problem, because being impotent had been devastating 
to him.  

Laws and Regulations

Under 38 C.F.R. § 3.105(e), when a reduction in the rating of 
a service-connected disability is considered warranted and 
the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.

These are such important safeguards that the Court has held 
that where VA has reduced a veteran's rating without 
observance of applicable law and regulation, such rating is 
void ab initio.  Brown v. Brown, 5 Vet. App. 413 (1993).  
Thus, to remedy such cases, the decision must be reversed as 
unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2006), a 100 
percent rating is assigned for malignant neoplasms of the 
genitourinary system.

A Note following Diagnostic Code 7528 provides that following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals, either as voiding dysfunction or as renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, the evidence does not show, nor does the 
veteran contend, that his disability includes renal 
dysfunction.  Thus, his prostate cancer residuals are 
appropriately rated under the criteria for evaluating voiding 
dysfunction.

Under the criteria for rating voiding dysfunction, a 40 
percent rating is assigned where the disorder requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 60 percent rating is assigned for continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  This is the maximum 
rating available for voiding dysfunction.  38 C.F.R. § 4.115a 
(2006).

In addition, under Diagnostic Code 7522, a 20 percent rating 
is assigned for deformity of the penis with loss of erectile 
power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide for a zero percent evaluation, 
a zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31.

Analysis

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability evaluation.  As set forth above, the 
RO issued a letter in December 2001, advising the veteran of 
his right to present additional evidence within 60 days of 
receipt of the letter and request a hearing.  In addition, 
the March 2003 rating decision effectuating the termination 
was not issued until the appropriate time period had elapsed.  
Thus, the Board finds that the requirements of 38 C.F.R. § 
3.105(e) were met.  The veteran does not contend otherwise.

The next question for consideration, therefore, is whether 
the reduction was proper based on applicable regulations.  
Here, the Board notes that the provisions of 38 C.F.R. § 
3.344(a), which apply to evaluations in effect for five years 
or more, are not for application in this case.  Rather, the 
provisions of 38 C.F.R. § 3.344(c) which concern disabilities 
that have not stabilized, are applicable.  That regulation 
provides that, with respect to a disability rating in effect 
for less than five years, as here, reexaminations disclosing 
improvement will warrant a rating reduction.
In this case, the medical evidence of record shows that the 
veteran was diagnosed as having prostate cancer in May 2000 
and underwent a radical prostatectomy the following month.  
Based on this evidence, the RO assigned a 100 percent rating 
for malignant neoplasms of the genitourinary system under 38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2006).

As set forth above, the Note following Diagnostic Code 7528 
provides that following the cessation of surgical treatment, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the disability is 
to be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Pursuant to these directives, the veteran underwent VA 
medical examination in December 2001 and October 2002, which 
revealed no evidence of no local reoccurrence or metastasis 
of the prostate cancer.  Accordingly, the RO properly rated 
the veteran's disability on residuals.  He has no renal 
dysfunction, so his disability is rated under the criteria 
for voiding dysfunction.  

Under the criteria for rating voiding dysfunction, a 40 
percent rating is assigned where the disorder requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 60 percent rating is assigned for continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a 
(2006).

In this case, the evidence shows that the veteran has voiding 
dysfunction which requires him to wear absorbent materials, 
which he must change twice daily.  The evidence does not 
show, nor does the veteran contend, that he has any of the 
symptoms necessary for the assignment of a rating in excess 
of 40 percent.  

Similarly, the RO has assigned a zero percent rating for 
impotence.  In order to warrant a compensable rating, the 
veteran's disability must include deformity of the penis.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this case, 
the record shows that the veteran's external genetalia are 
normal in appearance.  He does not contend otherwise.  

For the foregoing reasons, the Board concludes that the March 
2003 rating reduction in question was proper and that the RO 
appropriately applied the applicable laws and regulations in 
reducing the 100 percent schedular rating for residuals of 
prostate cancer to 40 percent.  It should also be pointed out 
that in rating reduction cases, it be determined that an 
improvement in a disability has actually occurred. See 38 
C.F.R. § 3.344(c).  In this case, the RO reduced the rating 
for the veteran's prostate disability after surgery in the 
absence of a finding that the cancer had returned or 
metastasized.  The record does not show that the malignancy 
has recurred or metastasized, and the veteran has not 
contended otherwise.  Accordingly, the preponderance of the 
evidence is against restoration of a 100 percent schedular 
rating for residuals of prostate cancer.  The veteran is 
advised that should he his physicians determine that his 
cancer has recurred, he should advise the RO.  

The Board also wishes to recognize that the veteran continues 
to experience significant residuals of his prostate cancer 
and radical prostatectomy, including urinary incontinence and 
impotence.  In that regard, the record shows that the veteran 
is currently is receipt of a 40 percent rating for voiding 
dysfunction and service connection has been awarded for 
erectile dysfunction, with special monthly compensation based 
on the loss of use of a creative organ.  These ratings 
reflect VA's recognition of the severity of his service-
connected prostate disability.


ORDER

Entitlement to restoration of a 100 percent rating for status 
post radical prostatectomy for prostate cancer is denied.





REMAND

The veteran also seeks service connection for a back 
disability, which he contends was incurred in service as a 
result of a lifting injury.  He states that he has sustained 
no other back injuries to account for his current back 
disability.  

The veteran's service medical records show that in December 
1973, he was seen for back pain after heavy lifting.  The 
assessment was mechanical low back pain.  In August 1981, the 
veteran again sought treatment for back pain which he 
indicated had been present since moving a wall locker earlier 
that day.  He reported a history of an injury to L4 in 1974.  
The assessment was lumbosacral spasm.  

The remaining service medical records are negative for 
complaints or abnormalities pertaining to the low back.  At 
his August 1992 military retirement medical examination, no 
pertinent abnormalities pertaining to the back were noted on 
clinical evaluation.  On a report of medical history, the 
veteran denied a history of recurrent back pain.  

The post-service medical evidence includes a December 2001 
MRI showing desiccation of the L4-5 and S5-S1 discs, with 
disc bulges at T11-12, L4-5, and L5-S1.  The record, however, 
does not contain an opinion as to whether the veteran's 
current back disability is causally related to his active 
service or any incident therein, including his in-service low 
back injuries.  Under such circumstances, a medical opinion 
is necessary.  38 C.F.R. § 3.159(c)(4); Charles v. Principi, 
16 Vet. App. 370 (2002).

In addition, the Board notes that the veteran has not yet 
been provided with a VCAA letter in connection with his claim 
of service connection for a back disability.  This deficiency 
must be corrected on remand.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006).

Finally, the Board finds that the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
inextricably intertwined with his claim of service connection 
for a back disability.  Therefore, the unemployability issue 
is held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current back disability.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
current back disability is causally 
related to the veteran's active service, 
any incident therein (including treatment 
for back strain), or any service-
connected disability (including service-
connected knee disabilities), as opposed 
to a post-service cause (including a 1998 
fall from a roof in which the veteran 
injured his right hip).  A report should 
be prepared and associated with the 
veteran's VA claims folder.

3.  After conducting any additional 
development required as a result of any 
response from the veteran to the 
notification letter referenced above, the 
RO should readjudicate the veteran's 
claim of service connection for a back 
disability, as well as the claim for a 
total rating based on individual 
unemployability due to service-connected 
disability.  In readjudicating his 
claims, the RO should consider all the 
evidence of record.

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


